Case 2:18-cv-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page 1 of 17

OFFICE OF THE DISTRICT ATTORNEY

 

15TH JUDICIAL DISTRICT
KEITH A. STUTES
DISTRICT ATTORNEY

ACADIA PARISH COURTHOUSE — LAFAYETTE PARISH COURTHOUSE VERMILION PARISH

P. O. BOX 288 P. O. BOX 3306 COURTHOUSE

CROWLEY, LA 70527-0288 LAFAYETTE, LA 70502-3306 100N. STATE STREET SUITE 215
(337) 788-8831 p (337) 232-5170 p ABBEVILLE, LA 70510
(337) 783-9471 f (337) 235-1354 f (337) 898-4320 p

(337) 893-0103 f

June 20, 2018

Mr. George J. Fowler, II
Sow@frfirm.com

RE: Public Records Request of June 8, 2018
State of Louisiana vs. Spencer Sens
Broussard Police Report Number 2018-092714

Dear Mr. Fowler:

Enclosed please find a complete copy of the District Attorney’s file on Spencer
Sens regarding the above mentioned criminal report number 2018-092714-BPD.

Thanking you for your cooperation, I remain,

  

KAS/md

Enclosures
Case 2:18-cv-03799-EEF-MBN Document 1
BROUSSARD POLI

“grief

 

Report No. ie (FQ VA

Received by:

 

Date Received:

 

 
     

Date of Offense: _3\22>
Charge(s):

4-3 Filed 03/29/19
E DEPARTMENT
MU] INITIAL C_1SU

Page 2 of 17.

   

[FLEMENTAL
.

  

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

  

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reporting Officer: ‘- Forve no [ene ude

Victim #1 SWGbOCKAG Aa cis ictim #3 bank net a
Address (27. PeKyion Dy - dress APR 9p an19

LIAUeTE, CA OA) te ah
viet #2 7 ci ae
Address ; , dress
NW -GATES TT NOW

Suspect #1: SDK Veer Ses spect #3

Address OOO VCr Yio (rr UDO se
PNG OV eins (OS Oo

Suspect #2 suspect #4

Address dress

 

 

 

 

  

 

 

 

 

 

 
 

 

 

‘| Additional Attachments/info:

C) Suspect Arrested

WO

   

C1 Photos:
‘| CODVD:
Mise.:

  
 

sent “or revit

LW)

 

 

 

L] CRIMINAL

 

 

 

[JUVENILE

andl

 
Case 2:18-cv-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page 3 of 17

BROUSSARD POLICE DEPARTMENT

PRINT DATE: 04/19/2018 NUMBER: 18-092714 Page 3
Agency: BPD Author: FONTENOT, BRYAN HUNTER
Incident No: 18-092714 Title: INITIAL NARRATIVE OF 18-092714 Report Type: |

Date Entered: 3/29/2018

On 3-28-2018 at approximately 1525 hours, |, Pfc. Hunter Fontenot was dispatched to 1610 St.
Etienne Rd. (Complete Logistical Service) in reference to a simple battery. Comments in the call
stated that her former boss twisted her wrist and broke three nails. While in route to the call
dispatch advised that the complainant would meet officers at Broussard Police Department (BPD).

Upon arrival, | made contact with the complainant/victim, identified as Shawana Harris. Shawana
Stated that on 3-21-2018 at approximately 1400 hours she was in her office at her tormer employer
which was Complete Logistical Service. Shawana further stated that she was on the phone with her
friend when her boss, identified as Spencer Sens, "barged" into her office dema nding her to get off
the phone. Shawana stated that she complied and got off the phone. Shawana stated that Spencer
then told her she was terminated and she asked him if he could tell her the reason. Shawana stated
that Spencer told her, "You know why." Shawana stated that she was going to put her two weeks
notice in and believes Spencer found out. Shawana advised that Spencer believed she was plotting
against him with his business partner to Open up her own business.

Next, Shawana stated that Spencer advised he spoke to his lawyer and his lawyer told him that she
has no rights to the company cell phone, computer, or laptop. Shawana stated that she explained to
Spencer that she understood but she wanted to delete her personal information that was on the cell
phone. Shawana stated that she picked up the cell phone to began deleting her personal
information and Spencer rushed to grab the cell phone out of her hand. Shawana Stated that she
attempted to hold on to the cell phone with her left hand. Shawana advised that Spencer then

twisted the cell phone out of her hand which twisted her wrist and broke three (3) of her nails on her
left hand.

At this time, Shawana advised me that Spencer does not work at the Broussard location ona
regular basis and lives at 4400 Poche Ct West New Orleans, LA 70129. Shawana was also able to
provide me with Spencer's phone number. | was able to contact Spencer via phone. Spencer stated
that he had information that Shawana was going to leave his company and start her own company
competing against his. Spencer stated that he went to Shawana's office and advised her that she
was terminated. Spencer stated that when he terminated Shawana he advised her that she needed

    

nail to break. Spencer stated that he apologized to Shawanan and did not intend to harm her.

When asked if Shawana wanted to pursue charges on the matter, she stated that she did not want

to pursue charges at this time. Shawana was advised that if she decides to pursue charges in the
future she has 365 days and a day to do so if she wish.
Case 2:18-cv-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page 4 of 17

BROUSSARD POLICE DEPARTMENT

PRINT DATE: 04/19/2018 NUMBER: 18-092714__- Page 4

Records only report.
Case 2:18-cv-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page 5 of 17

BROUSSARD POLICE DEPARTMENT

PRINT DATE: 04/19/2018 NUMBER: 18-092714 Page 5
Agency: BPD Author: FONTENOT, BRYAN HUNTER
Incident No: | 18-092714 Title: SUPPLEMENTAL 1 OF 18-092714

Report Type: $
Date Entered: 4/17/2018

On 4-17-2018 at approximately 1643 hours, |,

Pfc. Fontenot conducted a follow up investigation at
Broussard Police Department (BPD).

 

| recommend that this case be forwarded to the District Attorney.
Case 2:18-cv-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page 6 of 17

BROUSSARD POLICE DEPARTMENT

EVIDENCE REPORT

Date: 03/28/2018 Called: 15:21 Arrived: 15:25 Completed: 15:52
Location: 1610 ST ETIENNE BROUSSARD

Victin: HARRIS, SHAWANA

Offender: UNKNOWN,

Case No: 18-092714
Scene:
Weather:
| -3 Fi 7 of 17
-18-cy-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page
| OFFENSE: ° %

CR# / 3-0 9227/4 |
Broussard Police Department

Voluntary Statement

 

Statement "Wun ma Ln vis Date of Birth: Og | je | )G7® Drivers License #: COWMOEZ0

 

 

Nae Dr Lotawpe LpTosy1 HemePioe 255 neg sale]

 

Social Security#:

cae Cloomer) Compe Lapistital’s

 

 

MocAderess 10 St em Lol Brom

a Phone: B)Y¢- Dy b- ag q¢4

 

 

Place Statement Taken: BPD Ul i Date/Time Taken; IS mar ) y Bue m
THA VE BEEN ADVISED BY AN INVESTIGATING OFFICER THAT IDO NOT HAVE TO MAKE ANY STATEMENTS AT ALL, NOR ANSWER ANY QUESTIONS P MIGHT
TEND TO GO AGAINST ME OR INCRIMINATE ME. I UNDERSTAND THAT THIS STATEMENT MAY BE USED AGAINST ME IN TRIAL(S), CONCERNING WHICH THE

 

 

 
 
  
  

nan |

UO tneigene orcurrtcl: 21 Martn Avg - Dele
penr Sens, Hyowbed my CelOame cu
vA lovee vee of my Hager nas In the

 

My. Sens Wis ywwetlanam wih me Ippnuse be UUs

 

“ole + uns jploting dafunst hin with Ins leis

 

 

mw Hal’ My Sens Vareed iw mip Mice, tld he pet pte

Corny Vorald Ruhl > aren WP wn aun Dusivess.

 

he One ond Snot nis Yomuer told him shave no

 

 

vipnis TO cel ohne, cormpuity ovagwo. + ey plain

 

 

 

uate 40, delete. wan prrSimal into 0 of cell, T nioud wp
Mand Aah \poniv
wwehed +0

A OP\LHD Yn ) VEYSDVO ine and yn. Smms
oF vw hand C-Ariecl tp

 

  
 

 

 

AVR F
vab Mn Cell yin

 

old ontp Cell vine wih mn eA rank are he taiskeol

 

et owt of my iin, AWwiShen ny) wet ark pring, Lee

 

 

 

SIGN.

 

VANS in den OVIRESS Be — mement < do wor want BD gureve,
| Soonesr Gens , (ep besident - * socl- G04 Gp
|New Ovitars, UA 70124 =

 

 

 

 

Le
OF PERSON GIVING STATEMENT / WITNESS / IGATING OFFICER

 

 

BPDF 0178

Page | of |
CRH / F-0 92714 |

. :18-cv-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page 8 of 17
| OFFENSE: 14°35
se Broussard Police Department

Voluntary Statement

 

Stiemanl aS HLL Da ms Date Ona: id Aun DAIL Drivers License *MO0ddS20

 

Address/City/Zip/State: | 9°] Berry e LOtap2 Lee Home Phone337 958, 94g]

 

C=

 

 

 

 

 

Social Security#: ¢ Place of Employment:

Work Address: . Work Phone: |

Place Statement Taken: BPD Date/Time Taken: i] Aor a NS @ uf. 450M

THAVE BEEN ADVISED BY AN INVESTIGATING OFFICER THAT IDO NOT HAVE TO MAKE ANY STATEMENTS AT ALL, NOR ANSWER ANY QUESTIONS THAT MIGHT

TEND TO GO AGAINST ME OR INCRIMINATE ME. I UNDERSTAND THAT THIS STATEMENT MAY BE USED AGAINST ME IN TRIAL(S), CONCERNING WHICH THE

 

On 2) Mar 906, SvereSens CH AC Conprert lipvstcal

 

cemices where I family Werte gt noel vee “min gL
tnanliny Eger oF She phe. Gonen <pns ern

 

 

 

 

     
 

stk he was ina mae ard thor I's lawyer po yin

ne ONS eyytWi —- Wve ancl @eaebabeeaan |
Ce lee anu yin, BA ot Caut¥IS | hype ¢ Ohoae

    

 

E-old nit yr eenstwal Ivo 36 im The hme or eed

 

4D cele Gide coicl Spats aly ayy
Ovanbo_imu_Cellahme cut 0€ yay hired “bn

 

 

 

Ishin wn uatet ard pinky yn oS,
Was scartiland Shikindy df that 20 ymon = rp wld rer

 

CY) iin ye domo Ws wn Pesimal! dems moside

 

Yad nen. Ceered So can i+ piecewise ne nw be.

 

DCOveA rae. Syentty Seni pwns ugserinad ond Kor sroredy
SAN ny Ne yao nt mad Fas (ust busivess | Aine
dp yoas cefuvding c wen yn nO POUR rao ROD wins

   
 
  

 
  

  

ee re

      

 

 
 
   

[

T woud \ikt +p aap Chavaes ot iS syne:
5504-4904 -YZESy

 

 

 

 

 

Siu Ania) AL ZEEE
SIGNATURE OF PERSON GIVING STATEMENT / WITNESS / INVESTIGATING OFFICER

 

 

Page / of

BPDF 0178
Case 2:18-cv-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page 9 of 17

BROUSSARD POLICE DEPARTMENT

PRINT DATE: 04/19/2018 NUMBER: 18-092714 Page 1
Received: 03/28/2018 15:21 Incident No: 18-092714 Signal: 35

Dispatched: 03/28/2018 15:25 Location: 1610 ST ETIENNE BROUSSARD
Enroute: Occurrence: 03/28/2018 15:21

Arrived: 03/28/2018 15:25 X Coordinate: Y Coordinate:
Completed: 03/28/2018 15:52

Status Date/Time: 03/28/2018 15:52 Status: PENDING Clearance:
seeRKEIE COMPLAIN ANT(S) Heke

ID # 2018000843 HARRIS, SHAWANA JOSEPH Home/Business
127 BENTON DR , LAFAYETTE LA 705070000 (337) 258-8481
TYPE OF INDIVIDUAL | (337)
(337)
Rhee OFFENDER REARERERER
ID # 2004000036 UNKNOWN, ome/Business
, 00000000 (337)
TYPE OF INDIVIDUAL | (337)
(337)
DOB: // AGE: 0 +/-00 RACE:U SEX:U Height: 0-0 Weight| 0 SSN: PRIVATE
OLN: State: Class: Commercial: Birth City/State: UNKNOWN
Appearance: Build: Complexion: Ethnicity:U Eyes:
Hair: Hair Length: Hair Style: Resident: U M.O.:
EMPLOYER: UNKNOWN
HATE/BIAS MOTIVATED: NONE CLOTHING:
OFFENDER USED: NOT APPLICABLE
OFFENSE 1  OFFENSE(RS#) 14:35 ATTICOMP C UCR Code: 13B
SIMPLE BATTERY
Offense Connected to Victim Sequence Number: 1 HARRIS, SHAWANA JOSEPH
REE EE SUSPECT(S) Heed tee
ID # 2018000844 SENS, SPENCER lome/Business
4400 POCHE CT WEST _, NEW ORLEANS LA 701290000 (504) 909-9286
TYPE OF INDIVIDUAL | (337)
(337)
DOB: 6/09/1970 AGE:47 +/-00 RACE:Ww SEX:M Height: 5-10 Weight:170 SSN: PRIVATE
OLN: 5613505 State: Class: E Commercial: Birth City/State:
Appearance: Build: Complexion: Ethnicity:N Eyes:BLU
Hair: UNK Hair Length: Hair Style: Resident: N M.O.:
EMPLOYER:
KRERKAEEER VICTIM(S) Reeser
ID # 2018000843 HARRIS, SHAWANA JOSEPH Home/Business
? 127 BENTON DR , LAFAYETTE LA 705070000 (337) 258-8481
TYPE OF INDIVIDUAL | (337)

(337)
Case 2:18-cv-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page 10 of 17

BROUSSARD POLICE DEPARTMENT

PRINT DATE: 04/19/2018 NUMBER: 18-092714 Page 2
DOB: 8/14/1973 AGE:44 +/-00 RACE:B SEX:F Height: 5-5 Weight:174 SSN: PRIVATE
OLN: 6419530 State: LA Class: D Commercial: Birth City/State:

Appearance: Build: Complexion: Ethnicity:N Eyes:BRN
Hair: BLACK Hair Length: Hair Style: Resident: N M.O.:
EMPLOYER:
INJURY TYPE(S): _] None ["] Broken Bones [| Intema! ["] Lacerations [| Minor ["] Major [7] Teeth [_] Unconscious
Offender ID: 2018000843 Offender Seq: 1 Relationship: UNKNOWN RELATIONSHIP

***** ASSIGNED OFFICER *******
FONTENOT, BRYAN HUNTER

***** DISPATCHER(S) ******
L.P.S.0. DISPATCH CENTER,

***** OTHER PARTY(IES) ******
COMPLETE LOGISTICAL SERVICE,
Case 2:18-cv-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page 11 of 17

ier Unknown

H
Meg Key $6180509141027

Bat egter:

see eee

ad
H

Source NCIC
Control +;
: NCIC Response

TXT: MSG 1372078948 CJDALFOO OBF2B6 NC2K D43AA7 20180509 14:10:27
LAO28015A

enL/

ATN/MICHELLE

NLO1137207B94820H
LAO28015A

NO IDENTIFIABLE RECORD IN THE NCIC INTERSTATE IDENTIFICATION pee (IIT)
FOR NAM/SENS, SPENCER, SEX/M.RAC/W.DOB/19700609.PUR/C.ATN/MICHELLE

END
TRACKING: 05/09/2018, 14:10:27
~ ME: owt

= e: NCIC
~ SN: “6568004627
- REF: UNKNOWN

 

Reference: Unknown
Meg ID iu

ER
Date/Time: 20180509140952
Regues er:
User
ORI :
Source : NLETS

Control :
Summary : NLETS Response

TXT: MSG 1372078947 CJDALFOO OBF2B4 NLETS L7FCSF 20180509 14:09:51
LAO28015A ;

REN/MICHELLE BILLEAUL
FR. LASTROOOO
LA028015A

TXT
PUR/C. ont eee BILLEAUD . SID/00 0808 163A
*REQUESTE D CCH SID NOT FOUND*****

TRACKING: 05/09/2018, 14: 09:52

- MKE: Lips
- Sourc NLETS
- ISN: 9568004 6ux
- REF: KNOWN

 

Rererencet Unknown
wee

cl
Hee Bae: $0180509140751

Bat Agy
peaues eri
User
ORI
Source : LEMS
Control :
Summary : CCHC Response

Txhbe Msg! 137207B946 CJDALFOO OBF2B2 CCHC F4E67F 20180509 14:07:50
cTtL

ATN/MICHELLE BILLEAUL
C1.LAO28015A. .137207B946.MICHELLE BILLEAUD,
Case 2:18-cv-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page 12 of 17

LNM/ SENS ENM
RAC/ W SEX/ M HeT/ 510 WGT/ 1
AUTO/ soc Ea

LID/ ORI/ EBI/
SID/ 000808163A STAT/
FPH1/

/ SPENCER MIN/ D NS/
62 POB/ AZ DOB/ 06-09-1970
OLS/ LA

a
HAT/ BRO EYE/ BLU

FPH2/ 001 ALIAS
001 LNM/ SENS FNM/ SPENCER
TRACKING: 05/09/2018, 14:07:51 , eee rags
~ MKE: Cl
Source: LEMS
ISN: 05680046F4
REF: UNKNOWN

 
Case 2:18-cv-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page 13 of 17

OFFICE OF THE DISTRICT ATTORNEY

  

 

15TH JUDICIAL DISTRICT
| KEITH A. STUTES
tee DISTRICT ATTORNEY i
ACADIA PARISH COURTHOUSE = LAFAYETTE PARISH COURTHOUSE — VERMILION PARISH COURTHOUSE
500 N. PARKERSON AVENUE 800 S, BUCHANAN STREET 100 N. STATE STREET SUITE 215
P. 0, BOX 288 P. O. BOX 3306 ABBEVILLE, LA 70510

CROWLEY, LA 70527-0288 LAFAYETTE, LA 70502-3306 (337) 898-4320 p
(337) 788-8831 p (337) 232-5170 p (337) 893-0103 f

(337) 783-9471 £ (337) 235-1354 f

June 5, 2018

Ms. Shawana Joseph Harris
127 Benton Dr
Lafayette, LA 70507

RE: Suspect: Spencer Sens
Report Number: 2018-092714-BPD
Charge(s):

Dear Ms. Harris:

The Office of the District Attorney represents the interest of the State and all of its
citizens in the above CRIMINAL matter pertaining to the defendant. We have reviewed the
police report regarding the incident in which you are a victim. You may have other legal rights
of a CIVIL nature. We are not allowed to represent individual victims in civil matters. You
should contact a private attorney to pursue civil action, if any. This is to inform you that formal
criminal charges have not been instituted against the defendant.

In order to obtain a conviction in a criminal matter, the Office of the District Attorney
must prove that criminal conduct occurred and that the defendant committed the criminal
conduct BEYOND A REASONABLE DOUBT. This has been described as the greatest burden
of proof in the law. Unfortunately, after a thorough review of the information presented, it is our
present opinion that such information will not meet this heavy burden of proof. If additional
information comes to bear, we will certainly reassess our opinion and notify you of any further
decisions. This does not mean that we do not believe you or that we do not believe that
something occurred. It simply means that we do not feel that the overall evidence in the case

thus far is sufficient to meet the heavy burden of proof BEYOND A REASONABLE DOUBT
imposed on this office by the law. j

Even though no charges are being filed at this time, you are to be commended for your
willingness to participate in the criminal justice process. This office understands the criminal
justice system can be confusing and frustrating to those unfamiliar with the justice process;
therefore, we have established a special Victims Assistance Program unit to assist you with any
questions you may have about your rights in the justice process. Should you have any questions
you can contact the Victim’s Assistant, Kim Bettevy, at (337) 232-5170. In addition to these
services, the Victims Assistance Program can further assist you in recording any financial losses
you have suffered; determining if you are eligible for, or to help you apply for crime victim’s
Case 2:18-cv-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page 14 of 17

compensation benefits; provide referrals to community-based programs for financial and
emotional support; and a host of other services that may aid you. I have enclosed a brochure on
the Victims Assistance Program and the services available should you need them.

Thanking you for your cooperation, I remain,

      

Assistant District Attornt

WTB/pfe
Enclosure
Case 2:18-cv-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page 15 of 17

GEORGE J. FOWLER, UE
MANAGING PARTNER.
Direct Dial: (504) 595-5123
Email fow@frfirm.com

 

June 1, 2018

Mr. William Babin, Prosecutor
Office of the District Attorney
15" Judicial District

P.O. Box 3306

Lafayette, Louisiana 70502-3306

RE: Charges Filed by Shawana Harris Against Spencer Sens
Report No. 2018-092714-BPD

Dear Mr. Babin:

We represent Ms. Shawana Harris. Ms. Harris has filed a report against Mr. Spencer Sens
for the assault and battery that he committed against her on March 21, 2018. Ms. Harris has been
advised that.this matter will be prosecuted as a felony. We write to request that we be kept
informed of the progress of this matter. We also ask that this charge be maintained as a felony
charge. Mr. Sens is known to carry a firearm on his person and Ms. Harris was afraid for her
safety during Mr. Sens’s attack on. her.

Please keep us. advised of any developments. Please also send us a copy of the Report
when it is available. We appreciate your assistance in this matter.

/
‘ y yours,
rge |. /Fowler, III
Zo

GJF/mr
~empr GasSer2:18-cv-037990-EEF MBN. Document 194-3 Filed 03/29/19 Page 16o0f17

STATE OF LOUISIANA 15" JUDICIAL DISTRICT COURT
VERSUS REPORT NO. 2018-092714-BPD
;PENCER SENS LAFAYETTE PARISH, LOUISIANA

CO-DEFENDANT’S -
JAIL TIME: NO ARREST / NO WARRANT

SUMMONS ONLY:
o%olo%o oo %o Yo Vo Yo Vo Fo Vo Volo %o Vea %o%o Vo Fo Ve fa Vota Vo Fo le loVe la Vo %a V0 fo %o%o Vo %o a Vo Vo %o%o%o%o%o Vo %o%s
CHARGE(s): SIMPLE BATTERY 14:35

VICTIMS: SHAWANA HARRIS 127 BENTONDR LAFAYETTE, LA 70507
DATE OF OFFENSE: 3/28/2018

PLEA RECOMMENDATION:

___ REFER TO PRETRIAL DIVERSION PROGRAM

___Day (s) / Month (s)/__ Year (s) Parish jail;__—s suspended

 

if sentence is suspended:

Month(s) / Year(s) active supervised probation unsupervised probation
SPECIAL CONDITIONS OF PROBATION:

__._ Complete Anger Management Education Program

Complete Domestic Abuse Intervention Program

Complete Substance Abuse Education Program

Attend AA meetings and turn proof into the DA’s office by

Stay away from the victim , Via telephone or personal
Forfeit any and ali items seized at the time of arrest

__ Refrain from any criminal conduct

Pay restitution in the amount of $ to the DA’s office.

Perform hours of community service hours, / in litter abatement

Submit written letter of apology to . Turn proof into the DA’s office by
Complete Theft Check Education Program

Other

 

—

 

 

Pay a fine in the amount of $
comes to a total of $

, court cost in the amount of $243.00 , IDO contribution of $__, which

 

 

THINGS TO Do: |
oO" 54 f x b 00, cP (A J ; (4 ‘A aA Oae, G vo, ~ a Lie f Al LA OSs fete va oe
Se Sig) eT, Ff s ae eH. jj

 

ae ) PRETRIAL DIVERSION OTHER
Date: at onal

ADA WILLIAM T. BABIN
Case 2:18-cv-03799-EEF-MBN Document 194-3 Filed 03/29/19 Page 17 of 17

 

 

GEORGE J. FOWLER, UT
Managing Partner
504-595-5123
fow@frfirm.com
June 8, 2018

Mr. William Babin, Prosecutor

Office of the District Attorney

15" Judicial District

P.O, Box 3306

Lafayette, Louisiana 70502-3306

Re: Spencer Sens Felony: Assault and Battery on Shawana Harris |

Report No. 2018-092714-BPD

Dear Mr. Babin,

I was very surprised to hear from your assistant that the charges against Mr. Spencer Sens had ‘been
dropped. I had written to you asking that the charges be maintained as a felony. I:find it very
concerning that the charges were dropped despite the fact that Officer Fontenot of the Broussard
Police Department informed Ms. Harris that Mr. Sens had confessed to his attack on Ms. Harris,
saying that he knew he should not have done it. This is not a “he said, she said” Situation, as your
assistant classified it, because Mr. Sens said the same thing as Ms. Harris—that he had committed
these crimes against her. In consideration of the unbalanced power dynamic between the criminal and
victim in this case, which involves a Caucasian male employer assaulting and battering an African
American female employee with Caucasian male police officers investigating the crime, | have
consulted the NAACP and plan to consult the EEOC. Please be aware that ] am an advisory member
of the United States. Commission on Civil Rights. Ms. Hatris was informed that Mr. Sens confessed
his actions: directly to Officer Fontenot, so I ask you to reinvestigate this matter. In the meantime,
please find below a request for more information about this matter.

Under the Louisiana Public Records Act § 44:1 et seq., I am requesting an opportunity: to inspect
and/or obtain copies of public records relative to the file of Spencer Sens in the. possession of your
office. Specifically, we seck inspection and copies of your office’s'entire file regarding Spencer Sens,
including but not limited to the police report related to his March 21, 2018 assault and battery of
Shawana Harris and any documentation detailing Spencer Sen’s confession. Both Ms. Harris and |
have contacted the Broussard Police Department asking for a copy of the police report, but we were
informed that it has to be retrieved from the District Attorney’s Office. I also request any information
related to ‘whether a victim's rights representative reviewed the charges prior to ‘them being

dismissed.
ANE

George J. Fowler, TIT

 

GJF/mr

 
